DETAILED ACTION
Claim Status

Claims 1-3, 5-18 are pending, with claims 1 and 10 being independent.
Claims 1-3 and 5 have been amended. 
Claim 4 has been cancelled without prejudice or disclaimer. 
Claims 6-18 have been withdrawn as they encompass non-elected species.
Claims 1-3 and 5 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Objections
Claim 2 is objected and below amendments are suggested:
2.  The pillar-shaped semiconductor device according to claim 1, wherein the substrate comprises an oxide insulating layer formed below a bottom portion of the semiconductor pillar and a surface layer formed on the oxide insulating layer for connection with the bottom portion of the semiconductor pillar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al. (US 20100270611 A1) in view of Leobandung (US 20170222045 A1).

Regarding independent claim 1, Masuoka et al. teach, “A pillar-shaped semiconductor device (fig. 1; ¶¶ 0080-0081) comprising:
a semiconductor pillar (105b) standing in a direction perpendicular to a substrate (101);
a gate insulating layer (107) surrounding the semiconductor pillar (105b);
a gate conductor layer (108) surrounding the gate insulating layer;
a first impurity region (103) concentrically surrounding a lower side surface of the semiconductor pillar (105b), the first impurity region (103) containing an acceptor or donor impurity, and being constituted by a single layer or a plurality of layers; 
a second impurity region (109b) located on a top or an upper side surface of the semiconductor pillar (105b) and containing an acceptor or donor impurity; and
a conductor layer (111a) formed partially around the first impurity region (103) in contact with the first impurity region (103), separately from a wiring contact (118) for electrically connecting to the first impurity region (103), wherein
an upper surface of the first impurity region (103) is located, in the perpendicular direction, around a level of a lower end of the gate insulating layer (107),
a lower end of the second impurity region (109b) is located, in the perpendicular direction, around a level of an upper end of the gate insulating layer (107),
the first impurity region (103) and the second impurity region (109b) serve as a source and a drain, and
……..”
But Masuoka et al. are silent upon the provision of wherein 
“the first impurity region and the second impurity region are monocrystalline”.

However, Leobandung teaches a similar vertical transistor (fig. 13A-13B; ¶ 0040), wherein “the first impurity region (520) and the second impurity region (620) are monocrystalline (¶ 0040)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Masuoka et al. and Leobandung to form the source/drain regions with monocrystalline semiconductor material according to the teachings of Leobandung with a general motivation of exploiting advantages of monocrystalline semiconductors e.g. improved efficiency and stability of the transistor.

Regarding claim 2, Masuoka et al. and Leobandung further teach, “The pillar-shaped semiconductor device according to claim 1, wherein the substrate comprises an oxide insulating layer (1001, Masuoka et al., fig. 25) formed below a bottom portion of the semiconductor pillar (1005b) and a surface layer (9001a/9001b, Masuoka et al., fig. 24) formed on the oxide insulating layer for connection with the bottom portion of the semiconductor pillar”.

Regarding claim 3, Masuoka et al. and Leobandung further teach, “The pillar-shaped semiconductor device according to claim 2, wherein an upper surface of the oxide insulating layer (1001, Masuoka et al., fig. 25) and a lower end of the first impurity region (903a/903b, Masuoka et al., fig. 24) are separated from each other in the perpendicular direction by the surface layer of the substrate.

Note: 
Regarding ‘surface layer’, claims 2-3 only mention the location of this layer. Claims 2-3 are silent upon the type of (insulating/semiconductor/conductive) the surface layer. Thus, the layers 901a/901b can be mapped to the surface layer as they satisfy the claim limitations. 
Again, claims 2-3 do not differentiate between the oxide insulating layer and the surface layer except the location. An upper portion of the BOX layer 1001 can be mapped to the surface layer and a bottom portion pf the BOX layer 1001 can be mapped to the oxide insulating layer.
In summary, the limitation ‘surface layer’ is broad.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al. and Leobandung as applied to claim 1 as above, and further in view of Li et al. (US 20190386135 A1).

Regarding claim 5, Masuoka et al. and Leobandung teach all the limitations described in claim 1.
But Masuoka et al. and Leobandung are silent upon the provision of wherein the second impurity region includes:
a third impurity region connected on the top of the semiconductor pillar, and extending upwardly in the perpendicular direction from the top of the semiconductor pillar, the third impurity region having horizontal cross-sections along its vertical length identical to a top surface of the semiconductor pillar; and
a fourth impurity region connected to a top of the third impurity region, and having an outer peripheral edge horizontally extending, in plan view of the upper surface of the third impurity region, beyond an outer peripheral edge of the third impurity region.
However, Li et al. teach a similar vertical transistor device (fig. 14), wherein the second impurity region (1402) includes:
a third impurity region connected on the top of the semiconductor pillar (104), and extending upwardly in the perpendicular direction from the top of the semiconductor pillar (104), the third impurity region having horizontal cross-sections along its vertical length identical to a top surface of the semiconductor pillar; and
a fourth impurity region connected to a top of the third impurity region, and having an outer peripheral edge horizontally extending, in plan view of the upper surface of the third impurity region, beyond an outer peripheral edge of the third impurity region.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Masuoka et al., Leobandung and Li et al. to form the top S/D regions with claimed shape according to the teachings of Li et al. with a motivation of exploiting the manufacturing simplicity. See ¶ 0053.

Note: Li et al. can be replaced by any of below prior arts:
Lee; Choonghyun et al. (US 10686057 B2),
Zhang; John H. et al. (US 9799751 B1) and 
Zhang; John H. et al.	(US 9530866 B1).

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817